DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0180136, filed in Korea on 12/21/2020, has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “compensator” in claims 1-10; “driving time counter”, “degradation data generator”, “degradation grayscale determiner” and “compensation value calculator” in claims 2-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specific structures of the claim limitations can be found in [0097]-[0098] of the specification. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “degradation grayscale” in claims 1-19 is used by the claim to mean “a relationship between ‘Degradation Ratio Compared to Initial’ to ‘Luminance Change Ratio’,” (see Fig. 7 and the relevant paragraphs from the specification directed to Fig. 7, e.g. [0053], “[f]or example, y1, y2, y3, and y4 may represent varied degradation grayscales DG. In FIG. 7, the degradation grayscale may increase from y1 to y4, where y1 is the lowest grayscale and y4 is the highest grayscale.”) while there is no universally accepted meaning of the term “degradation grayscale” known in the art, and its plain meaning from the words used would mean “grayscale value related to degradation”. The meaning of the term as disclosed by application differs from the plain meaning of the term. In view of the above and the disclosure from the specification of the instant application, the term “degradation grayscale” is interpreted as the “relationship between ‘Degradation Ratio Compared to Initial’ to ‘Luminance Change Ratio’.”

Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to the compensation of display degradation and pixel characteristic difference to provide a uniform image. It is done by calculating a relationship by taking into consideration of both a drive time of the pixels and the sensed degradation data from the pixels. A search was performed and yielded prior art references: Naugler et al. (US Patent Pub. No. 2008/0231557 A1), Bae (US Patent Pub. No. 2013/0147693 A1), Chun et al. (US Patent Pub. No. 2014/0118426 A1), Inoue et al. (US Patent Pub. No. 2014/0176403 A1), Han (US Patent Pub. No. 2017/0213493 A1) and In (US Patent Pub. No. 2020/0265779 A1). The cited prior art references teach similarly taking into consideration of drive time and/or sensed degradation data from pixels to determine a relationship, either in a form of a look-up table or graph curve, for the purpose of compensation (Naugler, Figs. 4A and 4B, [0044]-[0049], select age curve LUT; Bae, Fig. 9 and [0061], different curves relating sensed voltage and luminance compensation values; Chun, Fig. 2-4, 6 and 7, using luminance weight and timing to calculate control variable; Inoue, Figs. 14 and 16-18, takes into consideration of both time and efficiency; Han, Figs. 4, 8A and 8B, different correction curve for different age; In, Figs. 6, 9A and 9B, curves with different slopes which relate time and luminance). However, the specifics of using both driving time and degradation data to determine a “degradation grayscale” in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693